DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s newly submitted title is sufficiently descriptive and therefore accepted.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 depends on claim 1 and claim 2 recites “wherein the field plate has a height that is larger than that of the gate electrode” which is indefinite since claim 1 has been amended to require a plurality of field plates and therefore it is unclear which field plate is being referenced in claim 2.  For purposes of examination, the language of “the field plate” in claim 2 is interpreted as “at least one field plate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0272443 A1 to Hoshi et al., “Hoshi”, in view of U.S. Patent Application Publication Number 2017/0200818 A1 to Suzuki et al., “Suzuki”.
Regarding claim 1, Hoshi discloses a semiconductor apparatus (e.g. FIG. 19) comprising a planar transistor, wherein the planar transistor comprises a source electrode (1, ¶ [0069]), a gate electrode (2), a drain electrode (3), and a plurality of field plates (6, 8, 9, ¶ [0068]-[0071]),
wherein the source electrode (1) and one of the plurality of field plates (e.g. 6) are coupled on the outside of an active region of the planar transistor (FIG. 2, see Examiner-annotated figure below),
wherein the plurality of field plates (6, 8, 9) are provided with different heights (as pictured in FIG. 19).

    PNG
    media_image1.png
    887
    728
    media_image1.png
    Greyscale

Although Hoshi teaches wherein each of the field plates (6, 8, 9) may be electrically coupled (¶ [0068]-[0071]) to the source (1), Hoshi fails to show a top-down or plan view of all of the coupling lines together and therefore does not teach in sufficient detail for anticipation wherein the plurality of coupling lines that couple the plurality of field plates (6, 8, 9) to the source electrode (1) are overlapped on the outside of the active region of the planar transistor.
Suzuki teaches (e.g. FIG. 1) a plurality of field plates (20, 21, 22, 23) and wherein the coupling lines (e.g. FIG. 2) for the field plates each include overlapping portions outside of the active region of the planar transistor (see e.g. points of overlap in Examiner-annotated figure below):

    PNG
    media_image2.png
    733
    909
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hoshi with the coupling lines to the field plates overlapping in parts as exemplified by Suzuki in order to incorporate the improved reduce number of separated interlayer insulating films (Suzuki ¶ [0005]) thereby suppressing current collapse (Suzuki ¶ [0014],[0041]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it also would have been obvious to one having ordinary skill in the art to have used or applied the known technique of overlapping coupling lines (e.g. repeated stacking of Hoshi FIG. 2 u-shaped portion connected to 6, Suzuki FIG. 2 coupling lines 21, 22, 23 in inactive region A2) with the predictable and desired result of forming suitable coupling lines to couple the field plates to the source.

Regarding claim 2 insofar as definite, Hoshi in view of Suzuki yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein at least one field plate (any one of 6, 8, 9) has a height that is larger (further from the substrate as pictured in FIG. 19) than that of the gate electrode (2).

Regarding claim 4, Hoshi in view of Suzuki yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein the height of each of the field plates (6, 8, 9) becomes larger 

Regarding claim 8, Hoshi in view of Suzuki yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein the planar transistor is a GaN-HEMT (High Electron Mobility Transistor) (¶ [0024],[0066]).

Regarding claim 9, although Hoshi in view of Suzuki yields the semiconductor apparatus according to clam 1, Hoshi fails to clearly teach having a MIS (Metal Insulator Semiconductor) structure in which an insulating film is formed between the gate electrode and an epitaxial substrate.
Suzuki teaches (e.g. FIG. 1) having a MIS (Metal Insulator Semiconductor) structure in which an insulating film (4) is formed between a gate electrode (11) and an epitaxial substrate (1, 2, 3, ¶ [0017]-[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hoshi in view of Suzuki by applying the structure to a MIS structure as exemplified by Suzuki in order to achieve the benefits of having a field plate structure such as comparatively high gain factor at high frequencies (Hoshi Abstract, ¶ [0008],[0009],[0072]-[0074]) in MIS structures.

Regarding claim 10, Hoshi in view of Suzuki yields the semiconductor apparatus according to claim 1, and Hoshi further teaches having a Schottky structure (¶ [0066]) in which the gate electrode (2) is in contact with an epitaxial substrate (13 is formed of AlGaN through MOCVD which is inherently an epitaxial growth process, ¶ [0026]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0272443 A1 to Hoshi et al., “Hoshi”, in view of U.S. Patent Application Publication Number 2017/0200818 A1 to Suzuki et al., “Suzuki”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2009/0256210A1 to Matsushita et al., “Matsushita”.
Regarding claim 7, although Hoshi in view of Suzuki yields the semiconductor apparatus according to claim 1, Hoshi fails to clearly teach wherein the planar transistor has a multi-finger structure.
Matsushita teaches (e.g. FIG. 4,5,9,10, ¶ [0042]-[0046]) wherein a planar transistor has a multi-finger structure (source fingers 21, drain fingers 23, field plate fingers 25 connected externally to source 25-2,25-3,26, ¶ [0044]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hoshi in view of Susuzki to a multi-finger structure as exemplified by Matsushita in order to increase the power rating of the transistor in a smaller element area (Matsushita ¶ [0073]-[0075]) and/or form a multi-finger transistor with the benefits of having a field plate structure such as comparatively high gain factor at high frequencies (Hoshi Abstract, ¶ [0008],[0009],[0072]-[0074]) in MIS structures.

Claims 1,2,4,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0018617 A1 to Xia et al., “Xia”, in view of U.S. Patent Application Publication Number 2017/0194474 A1 to Shirota et al., “Shirota”.
Regarding claim 1, Xia discloses a semiconductor apparatus comprising a planar transistor (e.g. FIG. 17B), wherein the planar transistor comprises a source electrode (“S” 1710), a gate electrode (“G” 1730), a drain electrode (“D” 1750), and a plurality of field plates (1711, 1712, 1713),

wherein the plurality of field plates are provided with different heights (¶ [0073] “[…] field-plate dielectric 1720 may be layered with multiple dielectric materials, etched at selective regions, or stepped appropriately so field-plate dielectric thickness below each field plate is any non-negative value attainable through available fabrication techniques.  In yet some other embodiments, the capacitively-coupled field-plate structures as disclosed may be combined or integrated with other field-plate structures, including conventional field plate-structure with stacked plates as illustrated by FIG. 16” and FIG. 16 additionally has field plates provided with different heights).
Although Xia schematically shows wherein the coupling lines (connected to 1721, 1722, 1723) are formed outside of the action area of the planar transistor, Xia fails to show in sufficient detail for anticipation wherein a plurality of coupling lines that couple the plurality of field plates to the source electrode are overlapped.
Shirota teaches (e.g. FIG. 4(b) wherein coupling lines (106/107/108) connecting to a source electrode (201) are overlapping outside of the active area of the planar transistor (see Examiner-annotated figure below):

    PNG
    media_image3.png
    791
    683
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Xia with the coupling lines overlapped as exemplified by Shirota in order to desirably reduce the number of lithography steps (since Shirota teaches wherein 105/106/107/108 are vertically aligned and may be processed in a single etching step) and/or in order to form the coupling structures with increased capacitance (Shirota ¶ [0081]).

Regarding claim 2, Xia in view of Shirota yields the semiconductor apparatus according to claim 1, and Xia further teaches wherein the field plate has a height that is larger than that of the gate electrode (as pictured in FIG. 17A, or FIG. 16).

Xia in view of Shirota yields the semiconductor apparatus according to claim 1, wherein the height of each of the field plates becomes larger as the distance between the field plate and the gate electrode becomes greater.

Regarding claim 8, Xia in view of Shirota yields the semiconductor apparatus according to claim 1, and Xia further teaches wherein the planar transistor is a GaN-HEMT (High Electron Mobility Transistor) (¶ [0004]-[0009],[0046],[0055]).

Regarding claim 9, Xia in view of Shirota yields the semiconductor apparatus according to clam 1, and Xia further teaches (e.g. FIG. 8) having a MIS (Metal Insulator Semiconductor) structure in which an insulating film (880, ¶ [0062]) is formed between the gate electrode (“G” 830) and an epitaxial substrate (890).

Regarding claim 10, Xia in view of Shirota yields the semiconductor apparatus according to claim 1, and Xia further teaches and having a Schottky structure (¶ [0086],[0094]-[0099]) in which the gate electrode (“G” 1730) is in contact with an epitaxial substrate (1790 “SUBSTRATE”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0018617 A1 to Xia et al., “Xia”, in view of U.S. Patent Application Publication Number 2017/0194474 A1 to Shirota et al., “Shirota”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2009/0256210A1 to Matsushita et al., “Matsushita”.
Regarding claim 7, although Xia in view of Shirota yields the semiconductor apparatus according to claim 1, Xia fails to clearly teach wherein the planar transistor has a multi-finger structure.
Matsushita teaches (e.g. FIG. 4,5,9,10, ¶ [0042]-[0046]) wherein a planar transistor has a multi-finger structure (source fingers 21, drain fingers 23, field plate fingers 25 connected externally to source 25-2,25-3,26, ¶ [0044]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hoshi in view of Susuzki to a multi-finger structure as exemplified by Matsushita in order to increase the power rating of the transistor in a smaller element area (Matsushita ¶ [0073]-[0075]) and/or form a multi-finger field-effect transistor with the benefits of a field plates (Xia ¶ [0006],[0069],[0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Number 2019/0181232 A1 to Mizue et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/            Primary Examiner, Art Unit 2891